Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to March 05, 2019.  It is noted that Citrus aurantifolia is also known as key lime.
Applicant’s election without traverse of Group I, claims 1, 3, 6-12, 17-20 in the reply filed on 9/20/22 is acknowledged.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood.
Wood (2017/0239312) entitled "Weight Management Systems and Related Methods" teaches in the abstract, compositions for weight management are contemplated.  In paragraph 13 the formulation includes Theobroma cacao bean powder extract in an amount  from about 150 – 1500 mg.  On page 5 Table 2 shows various doses of citrus bioflavonoids.  Paragraph 51 discusses dosage types including foods, beverages, and more.  In paragraph 54 carriers are listed including thickeners, diluents, starch, cellulose, and water.  In paragraph 70 the source of bioflavonoids may be limes.  Benefits of the bioflavonoids include weight management.  In paragraph 74 benefits of chocolate is discussed and can be an aid in controlling weight and appetite.
The claims differ from Wood in that they state the combination of cacao and citrus is synergistic.  And the citrus is specifically aurantifolia.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to provide a composition of cacao and citrus peel extract to reduce weight as taught by Wood, where the combination is synergistic because the composition and its properties are inseparable.  The combination would inherently be a synergistic composition.  Regarding all the effects as listed in claims 1, 12, and 18, all would be encompassed by the weight management and weight loss described by Wood.  The broad ranges of proportions of claim 3 would appear to be encompassed by the components in Wood.  Regarding the solvents of claim 9, the solvents are all conventional in this art for making plant extracts.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-12, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
The claims are directed to a synergistic combination of two components.  To be synergistic, the components must be in specific ranges of proportions or amounts that are shown to be synergistic in the specification.  Claim 1 has two periods at the end of the claim.  In claim 3 "the Theobroma cacao seed derived ingredient" and "the Citrus aurantifolia fruit peel" lack definite antecedent basis because claim 1 from which claim 3 depends does not include such components.  In claim 6 and all occurrences, "dietically" is queried.  In claim 7 some of the components are separated by a comma, some by a semicolon, which is inconsistent.  Claim 8 contains improper Markush terminology.  In claim 9 and all occurrences, "like" is improper because one does not know what else might be like the components.  In claim 11 "where in" may be intended to be wherein.  In claim 11 "such as" renders the claim indefinite at to what may be intended.  And in claim 11 "and the like" is improper and one does not know what else may be intended.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamashita (J of Nutr Sci and Vitaminology) teaches cacao extract for weight loss.
Karawya (Acta Pharm Hungarica) teaches citrus fruits and cacao extracts and their contents.
Ashida (Annals of Nutrition and Metabolism) teaches treating obesity with cacao extract.
CN 106866779) legible machine English translation provided, teaches methods of extracting citrus peels.
Reid (2019/0224193) teaches lime and cacao extracts for treating diseases.
Ghosal (2006/0062863) teaches anti-obesity compositions.
Hopkins (2004/0202677) teaches reducing body fat with citrus and cacao extract.
Gokaraju (9,301,987 and 8,541,383) teach weight loss plant extracts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655